Citation Nr: 0418408	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  99-04 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
digestive system disorder, claimed as cholecystectomy and 
irritable bowel syndrome.

2.  Entitlement to service connection for severe dysplasia of 
the cervix (previously noted as cancer of the uterus).

3.  Entitlement to service connection for a right wrist 
disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a rating in excess of 10 percent for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran's claims folder has since been 
transferred to Waco, Texas.

The issues of entitlement to a rating in excess of 10 percent 
for a left knee disorder and claims of service connection for 
severe dysplasia of the cervix, a right wrist disorder, and 
headaches are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's digestive system disorder is manifested by 
subjective complaints of loose bowel movements and diarrhea, 
with objective findings of post cholecystectomy diarrhea 
syndrome, and prominent mucosal folds of the duodenal bulb 
indicating possible duodenitis, and a finding that a 
diagnosis of irritable bowel syndrome was not likely.

2.  The current 30 percent evaluation assigned to the 
veteran's digestive system disorder is the maximum evaluation 
under the schedule of ratings.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for a digestive system disorder have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) in which the Court continued to recognize 
that typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In a case, however, where a claim 
was pending before the VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, No. 01-944, 
slip op. at 10-11.  The Court held that in such a 
circumstance the veteran still retained the right to VCAA 
content-complying notice and proper subsequent VA process.  
Id. at 11.  In this case, a substantially complete 
application was received prior to the date of VCAA enactment.  
Thereafter, in a rating decision dated in March 1998, a 
rating increase was denied.  Only after that rating action 
was promulgated did the AOJ, in March 2002 provide notice to 
the claimant that the VCAA had been enacted, and in August 
2003 what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in March 2002 and August 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The Board also notes that in May 2002, the 
veteran stated that she had no additional evidence to furnish 
in support of her claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records.  The veteran denied receiving further treatment for 
her digestive system disorder.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claim for an increased rating.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2003).  

The veteran was afforded VA medical examinations in September 
1997 and July 2001.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  The examination reports 
obtained are thorough and contain sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that further examinations 
are not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue being decided on appeal.

I.  Factual Background

The veteran's cholecystectomy with irritable bowel syndrome 
was service-connected in April 1989, and a 10 percent rating 
was assigned effective January 1989.  A March 1995 rating 
decision increased the disability evaluation to 30 percent 
effective January 1995.  In April 1997, the veteran filed a 
claim for an increase contending that her disorder had 
worsened.

In September 1997, the veteran was afforded a VA examination.  
She reported that she underwent surgery in 1987 to remove her 
gallbladder.  Since that time, she complained of recurrent 
bouts of diarrhea which consisted of mostly watery stool.  
She denied any blood.  She occasionally experienced heartburn 
with a belching sensation.  When eating certain foods, she 
would become nauseated and on occasion regurgitate her food.  
When eating greasy, hot or spicy food, it would require her 
to defecate.  She had gained 20 to 30 pounds over the 
previous year.  She denied constipation or fistula.  On 
physical examination, the examiner noted that the veteran's 
abdomen was large, and there was a 20 centimeter well-healed 
surgical scar running at a 45 degree angle at the right upper 
quadrant, secondary to her gallbladder removal.  There was no 
evidence of peristaltic waves.  Palpation of the abdomen 
revealed no tenderness to deep palpation.  There were no 
masses or organomegaly noted, and bowel sounds were 
hypoactive.  Her height was 5 feet, 2 inches, and she weighed 
223 pounds.  She did not suffer from malnutrition, admitted 
to watery stools four to five times a day, and denied 
abdominal disturbance.  The examiner diagnosed lipomatosis of 
the ileocecal loops and duodenitis.  The veteran underwent an 
upper gastrointestinal (GI) series with small bowel follow 
through in October 1997.  The GI series revealed that 
swallowing function was normal.  No hiatal hernia or 
gastroesophageal reflux was revealed.  The stomach was free 
of ulcers or tumor masses.  Many prominent mucosal folds in 
the duodenal bulb represented possible duodenitis.  No 
definite ulcer craters or deformity were seen of the bulb.  
The small bowel transit time was thirty minutes, being 
hastened by the rapid peristalsis.  The mucosa was intact.  
There was no evidence of crohn's disease or any other small 
bowel pathology.  The terminal ileum appeared unremarkable.  
The impression was prominent mucosal folds of the duodenal 
bulb indicating possible duodenitis.  The small bowel study 
was normal.  The diagnosis was a minor abnormality.

In July 2001, the veteran underwent another VA examination.  
The examiner noted that the veteran had a cholecystectomy 
because of cholelithiasis in July 1987.  The veteran stated 
that since surgery she had loose bowel movements, three to 
four times per day.  She described the diarrhea as explosive, 
preceded by flatulence.  She claimed diarrhea manifested 
itself eating any type of food.  She denied vomiting, 
hematemesis, or melena, and stated that she was currently not 
receiving treatment.  She did not complain of any fatigue, 
weakness, depression or anxiety.  Her height was noted at 62 
inches and her weight was 236 pounds.  She was alert, 
oriented, ambulatory, and in no acute distress.  She denied 
ascites.  There was no steatorrhea, malabsorption, or 
malnutrition.  She denied hematemesis or melena.  She had no 
pain or tenderness.  Her liver size was normal, as was her 
muscle strength.  There were no signs of liver disease.  Post 
cholecystectomy diarrhea syndrome was diagnosed.  The 
examiner noted that secondary to bile acids free in the 
intestine because of the absence of a gallbladder, she would 
benefit from taking 'Questran' which would bind bile acids 
out of the intestine.  A diagnosis of irritable bowel 
syndrome was not likely.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, a maximum 
schedular rating of 30 percent is assigned for severe 
irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  

III.  Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 30 percent for the 
veteran's digestive system disorder.  The service-connected 
disability is currently rated as 30 percent disabling, which 
is the highest rating assignable under the current rating 
criteria for irritable colon syndrome.  See 38 C.F.R. § 
4.114, Diagnostic Code 7319 (2003); see Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The Board has also considered alternative diagnostic codes 
that potentially relate to the veteran's digestive system 
disorder.  The Board finds, however, that a rating in excess 
of 30 percent is not warranted under any alternative 
provision. 

The July 2001 VA examiner noted a diagnosis of post 
cholecystectomy diarrhea syndrome, and opined that a 
diagnosis of irritable bowel syndrome was not likely.  
Diagnostic Code 7314 applies to inflammation of the 
gallbladder; however, the veteran's gallbladder was removed 
in July 1987, therefore this rating code is inappropriate, 
and, moreover, does not provide for a higher rating.  The 
examiner noted that the liver size was normal and that there 
was no evidence of liver disease, therefore none of the 
diagnostic codes regarding a liver disorder would be 
appropriate.  An upper GI series performed in October 1997 
showed duodenitis.  Thus, the Board has considered Diagnostic 
Code 7328, resection of the small intestine; however, the 
objective medical evidence from the July 1997 and September 
1997 examinations contain no indication of malabsorption, 
malnutrition or weight loss.  The September 1997 VA examiner 
noted that there was no indication of hiatal hernia or 
gastroesophageal reflux, and the stomach was free of ulcers 
or tumor masses.  She denied constipation or fistula.  
Consequently, rating criteria addressing these disorders 
would be inappropriate.  In sum, no other diagnostic code is 
appropriate for the veteran's digestive disorder, and there 
is no rating criteria which would warrant an evaluation in 
excess of 30 percent.  

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's digestive 
system disorder has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  At the July 2001 VA 
examination, the veteran specifically denied receiving 
treatment for her digestive system disorder.  Accordingly, 
the Board finds that the impairment resulting from the 
veteran's digestive system disorder is appropriately 
compensated by the currently assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the grant of a 30 percent rating for 
a digestive system disorder constitutes a full award of the 
benefit sought on appeal with respect to that issue.  See 
Grantham, 114 F. 3d at 1158.  Neither the veteran nor her 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the down-stream elements of effective date 
or compensation level within the applicable time period.  
Thus, those issues are not currently in appellate status.  
Id.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 30 percent for a 
digestive system disorder, claimed as cholecystectomy and 
irritable bowel syndrome is denied.


REMAND

As previously noted, under the VCAA, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
letter issued by the RO in August 2003, the veteran was 
instructed that in order for her claims of service connection 
to be considered, the veteran must submit new and material 
evidence to substantiate her claims.  The claims of service 
connection are on appeal from a March 1998 rating decision in 
which service connection was denied.  The veteran filed a 
timely Notice of Disagreement, and perfected her appeal in 
March 1999.  Since that time, more evidence has been received 
and Supplemental Statements of the Case have been issued.  In 
January 2004, the veteran's appeal was finally certified to 
the Board for initial appellate review.  Consequently, the 
veteran is not required to submit new and material evidence 
to substantiate her claims.  Upon compliance with these 
Remand instructions and any readjudication to the Board, the 
veteran's claims of service connection will be addressed by 
the Board considering the entire evidence of record.  The RO 
should inform the veteran of her rights under the VCAA, 
including a general advisement that she should submit any 
evidence in support of her claim which she has in her 
possession, and VA's duty to assist her in obtaining any 
evidence she is unable to obtain on her own.  

The Board notes that at the July 2001 VA examination, the VA 
examiner noted that the veteran was present for an 
examination regarding her "cancer of the uterus."  The 
examiner stated that this was a misnomer and that her actual 
consultation was for "severe dysplasia of the cervix."  He 
stated that the veteran never had invasive cancer of the 
uterus.  The RO should clarify the disorder in which the 
veteran is claiming service connection.  

The veteran was afforded a VA examination regarding her right 
wrist disorder in July 2001.  The examiner failed to provide 
an opinion regarding etiology; therefore, the veteran should 
be scheduled for another VA examination.  The Board also 
notes that the veteran received treatment at the Austin 
Outpatient Clinic in November 2001 for an "inflamed and 
hurting" wrist.  The RO should obtain these medical records 
and associate them with the claims folder.  The veteran is 
advised that she has an obligation to cooperate fully with 
VA's efforts to obtain the medical records.  38 C.F.R. 
§ 3.159(c)(1)(i), (ii) (2003).  

Regarding the veteran's claim of service connection for 
headaches, the veteran should be scheduled for a VA 
examination to clarify the diagnosis and to assess the 
etiology of any such disorder.

The veteran was afforded a VA examination of her left knee in 
July 2001.  As the examination was performed three years 
prior, the veteran should be scheduled for another VA 
examination to assess the current severity of her left knee 
disorder. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran 
and obtain from her the name and 
address of all treatment providers who 
treated her since separation from 
service.  The RO should, then, take all 
necessary steps to obtain any treatment 
records specifically identified by the 
veteran, including those listed 
hereinabove.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
her right wrist disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's wrist disorder is 
etiologically related to her service or 
was aggravated therein.  If an opinion 
cannot be expressed without resort to 
speculation, the examiner should so 
indicate.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of clarifying any diagnosis 
regarding her complaints of headaches, 
and determining the etiology of any 
such disorder.  The RO should forward 
the veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
headaches are etiologically related to 
her service or were aggravated therein.  
If an opinion cannot be expressed 
without resort to speculation, the 
examiner should so indicate.

5.  The RO should schedule the veteran 
for a VA examination to address the 
current severity of his left knee 
disorder.  With regard to the veteran's 
left knee disorder, the examiner should 
perform any radiological studies of the 
knee deemed necessary.  The examination 
of the knee should include range of 
motion studies, commentary as to the 
presence of instability or subluxation, 
the extent of any painful motion or 
functional loss due to pain, weakness, 
and fatigability.  The RO should 
forward the veteran's claims file to 
the VA examiner to be reviewed in 
conjunction with the examination.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.

6.  The RO should readjudicate the 
veteran's claims of service connection 
for severe dysplasia of the cervix, 
right wrist disorder, and headaches, 
and entitlement to a rating in excess 
of 10 percent for a left knee disorder.  
If the determination of these claims 
remain unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide her a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



